DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 02/17/2021 have been fully considered but they are not persuasive. The examiner respectfully responds to the REMARKS as below.
3.	Regarding Claim 1, 23, 32 and 35, The applicant argues that Huawei fails to teach all features of the claim 1.  Huawei fails to teach at least “receiving a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ timing indicator ….; setting a location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission.”  There is no teaching at all that the wireless device sets the location in time for the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission. (REMARKS, Page 3)
	In response, the examiner points out that Huawei, Section or paragraph 2.1.1, page 3, teaches PDSCH-to-HARQ-timing-indicator, HARQ feedback mechanism is discussed in section 2, Page 3 PDSCH, and HARQ, a large set of PDSCHs or all PDSCHs in a channel occupancy could be acknowledged in same HARQ-ACK feedback.  The examiner points out that DCI/DCI scheduling, DL, UL or DL/UL switching and time are disclosed in the reference Huawei.  A person skilled in the art can easily derive the limitations with all the features or elements disclosed in the reference Huawei.  Further, the examiner would like to understand why Huawei is not a reference)
4.	Regarding claims 2-11, 19-22, 24-31, 34, 37 and 38, the applicant argues that these claims depend directly or indirectly from claims 1, 23, 32 and 35 and are allowable. (REMARKS, Page 4)
	In response, the examiner points out that as the claims 1, 23, 32 and 35 are not allowable, the dependent claims 2-11, 19-22, 24-31, 34, 37 and 38 are not allowable.

Claim Objections
5.	Claims 2, 4, and 5 are objected to because of the following informalities:  The claims 2, 4, and 5 cannot depend on claim 38.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




8.	Claims 1-11, 19-32, 34-35, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huawei, (3GPP TSG RAN WG1 Meeting #96 bis, R1-1905649, Xi’an, China, 8th-12th April, 2019, Agenda item: 7.2.2.2.3, Source Huawei, Title: Feature lead summary of HARQ enhancements for NR-U, now onwards Huawei).

Regarding Claim 1,	 (Currently Amended) Huawei discloses a method, performed by a wireless device, for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to-HARQ-timing-indicator, the method comprising:  (Huawei, Section or paragraph 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Huawei discloses a method, performed by a wireless device, for setting HARQ timing for PDSCH with a pending PDSCH-to-HARQ-timing-indicator)
receiving a first Downlink Control Information, DCI, associated with a first Downlink, DL, data transmission, the first DCI comprising a non-numerical predefined PDSCH-to-HARQ-timing-indicator, the predefined PDSCH-to-HARQ-timing indicator having a predefined value indicating that HARQ feedback for the first DL data transmission is to occur once the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value;  (Huawei, Section or paragraph 2.1.1, page 3, PDSCH-to-HARQ-timing-indicator, Page 3 discloses a non-numerical value)
(Huawei, Section or paragraph 2.1.1, page 3)
receiving a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator indicating a location in time for HARQ feedback associated with the second DL data transmission; (Huawei, Section or paragraph 2.1.1, page 3, PDSCH-to-HARQ-timing-indicator, HARQ feedback mechanism is discussed in section 2, Page 3 PDSCH, and HARQ)
 setting a location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission; and (Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback mechanism is discussed in section 2, Page 2, a large set of PDSCHs or all PDSCHs in a channel occupancy could be acknowledged in same HARQ-ACK feedback)
transmitting the HARQ feedback associated with the first DL data transmission at the set location in time. (Huawei, Section or paragraph 2.1.1, page 2, HARQ feedback mechanism is discussed in section 2)
 
Regarding Claim 2,	 (Currently Amended) Huawei discloses the method of claim 38, wherein receiving the second DCI comprises receiving information indicating a number of how many HARQ processes should be reported, the number including all pending PDSCHs and all PDSCHs having a DCI comprising a non-numerical non-applicable PDSCH-to-HARQ-timing-indicator since a last PDSCH have a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 discloses a non-numerical value, Page 3 PDSCH, and HARQ)

Regarding Claim 3,	 (Original) Huawei discloses the method of claim 2, wherein receiving the information indicating a number of how many HARQ processes should be reported comprises receiving a Downlink Assignment Indicator, DAI.  (Huawei, The document discloses about HARQ Process/Operation.  Page 15 also discloses HARQ Process ID and HARQ Process numbering)

Regarding Claim 4,	 (Currently Amended) Huawei discloses the method of any one of claims 38, further comprising, subsequent to receiving the second DCI associated with the second DL data transmission, determining that the second DL data transmission is of a same PDSCH group as the first DL data transmission, wherein setting the location in time of HARQ feedback associated with the first DL data transmission to be the same as the location in time of HARQ feedback associated with the second DL data transmission, and transmitting the HARQ feedback associated with the first DL data transmission at the set location in time are performed only upon determining that the second DL data transmission is of the same PDSCH group as the first DL data transmission. (Huawei, HARQ feedback mechanism is discussed in section 2, Page 3 PDSCH, and HARQ, Page 3 also discloses DCI and DL, Page 3 PDSCH, and HARQ, Page 2, a large set of PDSCHs or all PDSCHs in a channel occupancy could be acknowledged in same HARQ-ACK feedback)
 
Regarding Claim 5,	 (Currently Amended) Huawei discloses the method of any one of claim 38 wherein receiving the second DCI associated with the second DL data transmission comprises receiving a User Equipment, UE, specific DCI transmitted on a Physical Downlink Control Channel, PDCCH, the UE-specific DCI comprising the PDSCH-to-HARQ-timing- indicator.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 also discloses DCI and DL)
 
Regarding Claim 6,	 (Original) Huawei discloses the method of claim 5 wherein the UE-specific DCI further comprises a HARQ process Identifier, ID.  (Huawei, Page 3 PDSCH, and HARQ, Page 3 also discloses DCI, Page 15 also discloses HARQ Process ID)

Regarding Claim 7,	 (Currently Amended) Huawei discloses the method of claim 6 wherein the UE-specific DCI further comprises a New Data Indicator, NDI, value corresponding to the HARQ process ID. (Huawei, Page 3 PDSCH, and HARQ, Page 3 also discloses DCI, Page 15 also discloses HARQ Process ID)
  
Regarding Claim 8,	 (Currently Amended) Huawei discloses the method of any one of claim 5 where the UE- specific DCI further comprises a PDSCH group ID and a corresponding Downlink Assignment Indicator, DAI.  (Huawei, Page 3 PDSCH, and HARQ, Page 3 also discloses DCI)
 
Regarding Claim 9,	 (Currently Amended) Huawei discloses the method of any one of claim 5 wherein the UE- specific DCI further comprises a trigger bit indicating that the PDSCH-to-HARQ-timing- indicator is applicable to all PDSCHs with a pending or non-numerical non-applicable PDSCH- to-HARQ-timing-indicator.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3, PDSCH, and HARQ, Page 3 also discloses DCI)
 
Regarding Claim 10,	(Original) Huawei discloses the method of claim 9 wherein the trigger bit comprises part of a DCI that is scheduling a PDSCH. (Huawei, PDSCH, Page 3 also discloses DCI)
 
Regarding Claim 11,	 (Original) Huawei discloses the method of claim 9 wherein the trigger bit comprises part of a DCI that is not scheduling a PDSCH. (Huawei, PDSCH, Page 3 also discloses DCI)
 
Claims 12-18. (Cancelled) 
 
Regarding Claim 19,	 (Currently Amended) Huawei discloses the method of claim 1 wherein the pre-defined PDSCH-to-HARQ-timing-indicator is (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator)
a numerical PDSCH-to-HARQ-timing-indicator having a predefined value indicating that the HARQ feedback for the first DL data transmission should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-(Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, HARQ feedback mechanism is discussed in section 2, PDSCH, Page 3 also discloses DCI)

Regarding Claim 20,	 (Original) Huawei discloses the method of claim 19, wherein the predefined value comprises an existing PDSCH-to-HARQ-timing-indicator value that has been remapped from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value. (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 also discloses DCI)
 
Regarding Claim 21,	 (Original) Huawei discloses the method of claim 20 wherein, prior to receiving the first DCI, the wireless device receives an instruction to remap the existing PDSCH-to-HARQ-timing-indicator value from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing-indicator having a value different from the predefined value.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 also discloses DCI)

 Regarding Claim 22,	 (Original) Huawei discloses the method of claim 19, wherein the predefined value comprises an additional bit that has been added to an existing (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 also discloses DCI)
 
Regarding Claim 23,	 (Original) Huawei discloses a method, performed by a base station, for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to-HARQ-timing-indicator, the method comprising: (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 PDSCH)
determining a PDSCH-to-HARQ-timing for an upcoming Downlink, DL, data transmission to a User Equipment, UE; (Huawei, Section or paragraph 2.1.1, page 3, PDSCH-to-HARQ-timing)
determining that the HARQ feedback for the upcoming DL data transmission should be delayed by the UE until further notification from the base station; and transmitting, to the UE, a first Downlink Control Information, DCI, associated with the upcoming DL data transmission, the first DCI comprising a predefined PDSCH-to-HARQ- timing-indicator value for indicating to the UE that HARQ feedback for the upcoming DL data transmission should be delayed until further notification from the base station. (Huawei, Section or paragraph 2.1.1, page 3, DL and DCI, Page 1-3, PDSCH-to-HARQ-timing-indicator)
 
Regarding Claim 24,	 (Original) Huawei discloses the method of claim 23 wherein determining that the HARQ feedback for the upcoming DL data transmission should be delayed by the UE until further notification from the base station comprises determining (Huawei, HARQ feedback is discussed in section 2, Page 3, DL)
 
Regarding Claim 25,	 (Currently Amended) Huawei discloses the method of claim 23 wherein the predefined PDSCH-to- HARQ-timing-indicator value comprises a non-numerical non-applicable value.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3 discloses a non-numerical value)
 
Regarding Claim 26,	 (Currently Amended) Huawei discloses the method of claim 23 wherein the predefined PDSCH-to- HARQ-timing-indicator value comprises an existing PDSCH-to-HARQ-timing-indicator value that has been remapped from indicating a delay value to indicating that HARQ transmissions should be delayed until a wireless device has received a DCI comprising a numerical PDSCH-to- HARQ-timing-indicator having a value different from the predefined value. (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3, PDSCH, DCI)
 
Regarding Claim 27,	 (Original) Huawei discloses the method of claim 26 wherein, prior to sending the first DCI, the base station sends, to the UE, an instruction to remap the existing PDSCH-to-HARQ-timing-indicator value from indicating a delay value to indicating that HARQ transmissions should be delayed until the wireless device has received a DCI comprising a numerical PDSCH-to-HARQ-timing- indicator having a (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3, PDSCH, DCI)

Regarding Claim 28,	 (Currently Amended) Huawei discloses the method of claim 23, wherein the predefined PDSCH-to- HARQ-timing-indicator value comprises an additional bit that has been added to an existing PDSCH-to-HARQ-timing-indicator value bit field in the DCI. (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3, PDSCH, DCI)
 
Regarding Claim 29,	 (Currently Amended) Huawei discloses the method of claim 23 further comprising transmitting the further notification to the UE.  (Huawei, transmitting notification to UE is well known in the art)
  
Regarding Claim 30,	 (Original) Huawei discloses the method of claim 29 wherein transmitting the further notification to the UE comprises transmitting a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator, Page 3, PDSCH, DL, and DCI)
 
Regarding Claim 31,	 (Currently Amended) Huawei discloses the method of claim 30 wherein transmitting the second DCI further comprises transmitting at least one of the following: a HARQ process Identifier, ID; a New Data Indicator, NDI, value; a (Huawei, Page 3, PDSCH and DCI)
 
Regarding Claim 32,	 (Currently Amended) Huawei discloses a wireless device for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to- HARQ-timing-indicator, the wireless device comprising processing circuitry configured to: (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator)
receive a first Downlink Control Information, DCI, associated with a first Downlink, DL, data transmission, the first DCI comprising a non-numerical predefined PDSCH-to-HARQ-timing-indicator for indicating to the wireless device that HARQ feedback for the first DL data transmission should be delayed; (Huawei, Section or paragraph 2.1.1, page 3, Page 3 discloses a non-numerical value)
 receive the first DL data transmission; (Huawei, Section or paragraph 2.1.1, page 3)
determine a HARQ feedback for the first DL data transmission: (Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback is discussed in section 2)
 receive a second DCI associated with a second DL data transmission, the second DCI comprising a numerical PDSCH-to-HARQ-timing-indicator indicating a location in time for HARQ feedback associated with the second DL data transmission: (Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback is discussed in section 2)
Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback is discussed in section 2)
transmit the HARQ feedback associated with the first DL data transmission at the set location in time. (Huawei, Section or paragraph 2.1.1, page 2, HARQ feedback is discussed in section 2)
  
Claim 33. (Cancelled) 
 
Regarding Claim 34,	 (Currently Amended) Huawei discloses the wireless device of claim 32 wherein the processing circuitry comprises one or more processors and memory storing instructions executable by the one or more processors whereby the wireless device is operable to perform the steps. (Huawei, processors and memory storing instructions executable by one or more processors is well known and understood in the art)
  
Regarding Claim 35,	 (Original) Huawei discloses a base station for setting Hybrid Automatic Repeat Request, HARQ, timing for Physical Downlink Shared Channel, PDSCH, with a pending PDSCH-to-HARQ-timing- indicator, the base station comprising processing circuitry configured to: (Huawei, Section or paragraph 2.1.1)
determine a PDSCH-to-HARQ-timing for an upcoming Downlink, DL, data transmission to a User Equipment, UE; (Huawei, Section or paragraph 2.1.1, page 3)
(Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback is discussed in section 2)
 transmit, to the UE, a first Downlink Control Information, DCI, associated with a first DL data transmission, the first DCI comprising a predefined PDSCH-to-HARQ-timing-indicator value for indicating to the UE that HARQ feedback for the first DL data transmission should be delayed until further notification from the base station. (Huawei, Section or paragraph 2.1.1, page 3, HARQ feedback is discussed in section 2)
  
Claim 36. (Cancelled) 
 
Regarding Claim 37,	 (Currently Amended) Huawei discloses the base station of claim 35 wherein the processing circuitry comprises one or more processors and memory storing instructions executable by the one or more processors whereby the wireless device is operable to perform the steps. (Huawei, processors and memory storing instructions executable by one or more processors is well known and understood in the art)
 
Regarding Claim 38,	 (New) Huawei discloses the method of claim 1 wherein the predefined PDSCH-to-HARQ-timing- indicator is a non-applicable PDSCH-to-HARQ-timing-indicator.  (Huawei, Section 2.1 and 2.1.1, Page 1-3, PDSCH-to-HARQ-timing-indicator)

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.K.D/Examiner, Art Unit 2463               

                                                                                                                                                                                         /Peter G Solinsky/Primary Examiner, Art Unit 2463